              Case 2:18-cr-00092-RAJ Document 278 Filed 06/24/21 Page 1 of 2




1                                                                   The Honorable Richard A. Jones
2
3
4
5
6
7                          UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF WASHINGTON
8
                                       AT SEATTLE
9
10
       UNITED STATES OF AMERICA,                            NO. CR 18-92RAJ
11
                               Plaintiff,
                                                            GOVERNMENT’S MOTION FOR
12
                          v.                                LEAVE TO DISMISS COUNTS 17 & 18
13                                                          OF INDICTMENT
14
       BERNARD ROSS HANSEN and
15     DIANE ERDMANN,
                                                            Noted: July 2, 2021
16
                            Defendants.
17
18
            The government files this motion for leave to dismiss counts 17 and 18 of the
19
     Indictment.
20
     Motion for Leave to Dismiss
21
            As previewed in the government’s trial brief, the government now moves to
22
     dismiss counts 17 & 18 of the Indictment. These counts charge both defendants with
23
     wire fraud. Dkt. #1. The government may move to dismiss counts of an indictment by
24
     leave of court. See Fed. R. Crim. P. 48(a); United States v. Garcia-Valenzuela, 232 F.3d
25
     1003, 1007-08 (9th Cir. 2000) (recognizing limited reasons to deny a motion to dismiss
26
     counts of indictment, including “prosecutorial harassment” and whether the motion was
27
     “contrary to the public interest”). Before trial, a defendant’s consent to a motion to
28
      United States v. Hansen et al., CR 18-92RAJ                                 UNITED STATES ATTORNEY
                                                                                   700 STEWART ST, SUITE 5220
      Government’s Motion in Limine To Exclude Certain Evidence Related to NWTM
                                                                                   SEATTLE, WASHINGTON 98101
      Bankruptcy - 1                                                                     (206) 553-7970
             Case 2:18-cr-00092-RAJ Document 278 Filed 06/24/21 Page 2 of 2




1 dismiss counts of an indictment is not necessary. See United States v. Valencia, 492 F.2d
2 1071, 1074 (9th Cir. 1974); Fed. R. Crim. P. 48(a).
3          Based on witness unavailability for the July 6 trial, the government moves to
4 dismiss counts 17 and 18.
5
6          Dated this 24th day of June 2021.
7                                                          Respectfully submitted,
8
                                                           TESSA M. GORMAN
9                                                          Acting United States Attorney
10
                                                           s/ Brian Werner
11                                                         BRIAN WERNER
                                                           BENJAMIN DIGGS
12
                                                           Assistant United States Attorneys
13                                                         700 Stewart Street, Suite 5220
                                                           Seattle, Washington 98101
14
                                                           Telephone: (206) 553-7970
15                                                         E-mail: brian.werner@usdoj.gov
16
17
18
19
20
21
22
23
24
25
26
27
28
     United States v. Hansen et al., CR 18-92RAJ                                 UNITED STATES ATTORNEY
                                                                                  700 STEWART ST, SUITE 5220
     Government’s Motion in Limine To Exclude Certain Evidence Related to NWTM
                                                                                  SEATTLE, WASHINGTON 98101
     Bankruptcy - 2                                                                     (206) 553-7970
